In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00079-CR



        FELLISIA MESHAUN FORD, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
              Trial Court No. 15-0398X




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER

       On October 18, 2018, this Court entered its order abating this cause to the trial court for a

sentencing hearing to be conducted within thirty days of our order and directing the trial court to

(1) orally pronounce Fellisia Meshaun Ford’s guilt with respect to each charge and (2) orally

pronounce Ford’s sentence, in her presence, on each charge. We also ordered that a reporter’s

record be made of the hearing and filed in this Court within twenty days of the hearing, together

with a supplemental clerk’s record containing the trial court’s judgment.

       In response, the State, on behalf of the trial court, has filed a motion stating that Ford is

being held in the Upshur County Jail awaiting trial and asking this Court to extend the deadlines

for compliance with our order until thirty days after Ford’s court date in Upshur County, or until

February 29, 2019. We deny the State’s motion.

       The trial court is hereby directed to issue any order necessary—to any official who has

custody of Ford—to produce Ford for resentencing pursuant to this order. At that sentencing

hearing, the trial court shall (1) orally pronounce Ford’s guilt with respect to each charge and

(2) orally pronounce sentence, in Ford’s presence, on each charge. The sentencing hearing is to

be conducted within twenty-one days of the date of this order. The reporter’s record of the hearing

shall be filed in the form of a supplemental reporter’s record within ten days of the date of the

hearing, together with a supplemental clerk’s record containing the trial court’s judgments.

       Because the trial court, by pronouncing guilt and imposing the sentences in Ford’s

presence, is correcting a jurisdictional error, the judgments issued following the sentencing hearing

shall not be judgments nunc pro tunc. Instead, they will be the only valid judgments in this case.


                                                 2
Consequently, each judgment shall properly reflect the date sentence is imposed as the date the

trial court orally pronounces guilt and orally imposes sentence in each matter. Because Ford has

been incarcerated since April 9, 2018, the trial court is directed to credit Ford, in each of the

judgments, with all time served from and including April 9, 2018, through the date the sentences

are imposed.

       If the official who has custody of Ford refuses to comply with the trial court’s order to

produce Ford for resentencing pursuant to this order, then the trial court is ordered to file a motion

for extension in this Court within twenty-one days of the date of this order. In addition to the

requirements of Rule 10.5 of the Texas Rules of Appellate Procedure, the motion must state (1) the

procedures the trial court employed to secure Ford’s presence at a sentencing hearing, (2) the

official’s justification for refusing to comply with the trial court’s order to produce Ford for

resentencing, and (3) the binding legal precedent, if any, that the trial court believes prevents the

trial court from enforcing its order to produce Ford for resentencing pursuant to the trial court’s

order and this order. See TEX. R. APP. P. 10.5.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

record. On reinstatement, this Court will consider the merits of Ford’s brief.

       IT IS SO ORDERED.

                                                      BY THE COURT


Date : November 20, 2018




                                                  3